DETAILED ACTION
	Claims 1-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).  If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-14, drawn to a method for providing a HIV-positive subject in need of allogeneic cell therapy HIV-resistant umbilical cord blood cells wherein the cells exhibit HLA matching and are HIV-resistant (i.e. method of making unclaimed cell product wherein the cell product exhibits HLA matching and HIV-resistance).

Group 2, claim(s) 15, drawn to a method for treating HIV in a subject by administering to the subject a composition comprising a therapeutically effective dose of subject compatible umbilical cord blood-derived CCR5 Δ32 homozygous cells (i.e. method of using an unclaimed cell product wherein the cells are umbilical cord blood-derived CCR5 Δ32 homozygous cells).

Group 3, claim(s) 16-22, drawn to a cell culture composition comprising purified HIV-resistant umbilical cord blood-derived cells (i.e. first claimed product, does not require HLA-matched cells).

Group 4, claim(s) 23-29, drawn to a therapeutic composition comprising a therapeutically effective dose of purified HIV-resistant umbilical cord blood-derived cells (i.e. second claimed product, does not require HLA-matched cells).

Group 5, claim(s) 30-35, drawn to a method of identifying cord blood that is wild-type, heterozygous or homozygous for CCR5 Δ32genotype (i.e. method of making unclaimed cord blood product wherein the cord blood is wild-type, heterozygous or homozygous for CCR5 Δ32 genotype).

Groups 1-5 lack unity of invention because the groups do not share the same or corresponding technical feature.
In this case, as indicated above:
	 Group 1 (claims 1-14) requires cells wherein the cells exhibit HLA matching and HIV-resistance; 
	Group 2 (claim 15) requires using an unclaimed cell product wherein cells are umbilical cord blood-derived CCR5 Δ32 homozygous cells;
	  Group 3 (claims 16-22) requires purified HIV-resistant umbilical cord blood-derived cells that do not require HLA-matching;
	  Group 4 (claims 23-29) requires purified HIV-resistant umbilical cord blood-derived cells that do not require HLA-matching; and
	 Group 5 (claims 30-35) requires making an unclaimed cord blood product wherein the cord blood is wild-type, heterozygous or homozygous for CCR5 Δ32 genotype.

Thus, invention Groups 1-5 do not all require the same/shared technical feature and therefore lack unity of invention a priori.


umbilical cord blood cells that exhibit HLA matching and HIV-resistance, even if this cell product were claimed this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chow et al., (US 2005/0220772, provided in the IDS, 8/7/2019).   Chow discloses an isolated population of umbilical cord blood stem cells that comprise a beneficial gene that confers HIV-resistance (e.g. homozygous or heterozygous for CCR5 Δ32) (paragraph [0024]). Chow further teaches the therapeutic cells are HLA-matched (paragraphs [0072]-[0073] and [0075]). Thus, Chow discloses umbilical cord blood cells that exhibit HLA-matching and HIV-resistance.

Species Election
It is further noted that inventions Group 1, 3 and 4 contain claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species of umbilical cord blood cell type:
Hematopoietic stem cells (claims 5, 19 and 26);
Mesenchymal stem cells (claims 6, 20 and 27);
Natural Killer cells ( claims 7, 21 and 28); and
T cells (claims 8, 22 and 29).



The different species of cell types each have unique features and thus do not share the same or corresponding technical feature.  Therefore, unity of invention is lacking between the species a priori.  


Applicant is required, in reply to this action, to elect a single species of umbilical cord blood cell type to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 16 and 23.

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633